— Determination unanimously confirmed and petition dismissed. Memorandum: The determination was supported by substantial evidence (see generally, People ex rel. Vega v Smith, 66 NY2d 130, 139). The essential issue at the hearing was credibility, and the Hearing Officer was entitled to credit the testimony of the two correction officers, in addition to the written misbehavior report (see, Matter of *1244Perez v Wilmot, 67 NY2d 615). Contrary to petitioner’s contention, there is no due process requirement that respondent videotape petitioner’s alleged violent conduct. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Gorski, J.) Present — Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.